Case 2:20-cv-00416-JLB-NPM Document 30 Filed 02/02/21 Page 1 of 10 PageID 403




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

CMR CONSTRUCTION AND ROOFING,
LLC,

             Plaintiff,

v.                                           Case No. 2:20-cv-00416-JLB-NPM

AMERICAN CAPITAL ASSURANCE
CORPORATION,

             Defendant.
                                       /

                                     ORDER

      Under Federal Rules of Civil Procedure 12(b)(6) and 12(f)(2), Defendant

American Capital Assurance Corporation (“AmCap”) moves to: (1) dismiss Count IX

of Plaintiff CMR Construction and Roofing LLC’s (“CMR”) complaint for violation of

the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §§

501.201–501.23 (2020); and (2) strike CMR’s requests for attorneys’ fees in Counts I

through VIII of the complaint. (Doc. 9.) CMR requests leave to address the

attorneys’ fees issue but opposes dismissal of Count IX. (Doc. 14.) The Court agrees

with AmCap that Count IX must be dismissed with prejudice because AmCap is

exempt from FDUTPA liability. Accordingly, AmCap’s motion is GRANTED.

                                   BACKGROUND

      CMR executed separate agreements with four condominium associations in

Lee County to repair damage the associations’ buildings sustained from Hurricane

Irma. (Doc. 1 at ¶¶ 1, 16.) In exchange, CMR would become the payee for any
Case 2:20-cv-00416-JLB-NPM Document 30 Filed 02/02/21 Page 2 of 10 PageID 404




benefits under the associations’ property insurance policies. (Id. at ¶ 20.) AmCap

was the insurer for all four associations. (Id. at ¶ 9.) After CMR had already begun

work, AmCap retained a competitor contractor to make the same repairs. (Id. at ¶

25.) Counts I–VII of CMR’s complaint are for tortious interference, and the

wherefore clause of each count requests attorneys’ fees. In Count IX of the

complaint, CMR claims that AmCap violated FDUTPA by: (1) interfering in the

associations’ agreements with CMR, (2) engaging in unfair settlement practices, (3)

coercing or intimidating the associations into breaching their agreements with

CMR, and (4) unlawfully acting as a “construction manager” without the license

Florida law requires. (Id. at ¶¶ 107a–107e.)

      AmCap moves to dismiss Count IX, arguing it is statutorily exempt from

FDUTPA liability. (Doc. 9 at 5–7); Fla. Stat. 501.212 (2020). Specifically, AmCap

argues that it is exempt from FDUTPA because it is an insurance company

regulated by the administrative agencies listed in sections 501.211(4)(a) and (4)(d).

AmCap also moves to strike CMR’s requests for attorneys’ fees in Counts I–VIII

because there is no legal basis to award attorneys’ fees for tortious interference.

(Doc. 9 at 12.) CMR requests leave to amend the complaint and address the fee

issue, but it also argues that Count IX should not be dismissed because AmCap does

not qualify for the statutory exemption. (Doc. 14 at 4–13, 19.)

                                  LEGAL STANDARD

      “At the motion to dismiss stage, all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable to




                                           2
Case 2:20-cv-00416-JLB-NPM Document 30 Filed 02/02/21 Page 3 of 10 PageID 405




the plaintiff.” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 n.1 (11th Cir.

1999) (citing Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th

Cir.1998)). A complaint must provide “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under this

standard, the complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       A court “may strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). A motion to

strike “is a drastic remedy to be resorted to only when required for the purposes of

justice” and “should be granted only when the pleading to be stricken has no

possible relation to the controversy.” Augustus v. Bd. of Pub. Instruction, 306 F.2d

862, 868 (5th Cir. 1962) (quoting Brown & Williamson Tobacco Corp. v. United

States, 201 F.2d 819, 822 (6th Cir. 1953)).

                                      DISCUSSION

I.     Count IX Must be Dismissed Because, as CMR concedes, AmCap is
       regulated under the laws administered by the Department of
       Financial Services.

       “The express legislative purpose of FDUTPA is to protect individual

consumers and certain defined business activities from deceptive, unfair, or

unconscionable methods of business competition and trade practice.” Diamond

Aircraft Indus., Inc. v. Horowitch, 107 So. 3d 362, 367 (Fla. 2013). To achieve this

purpose, FDUTPA provides a civil remedy to consumers who have been aggrieved

by unlawful trade practices. See Fla. Stat. § 501.211 (2020). But the plain


                                            3
Case 2:20-cv-00416-JLB-NPM Document 30 Filed 02/02/21 Page 4 of 10 PageID 406




language of FDUPTA also excludes certain persons and activities from civil liability.

At issue in this case is section 501.212(4), Florida Statutes, which states:

      This part does not apply to: . . .

      (4) Any person or activity regulated under laws administered by:

             (a) The Office of Insurance Regulation of the Financial Services
             Commission;

             (b) Banks, credit unions, and savings and loan associations regulated
             by the Office of Financial Regulation of the Financial Services
             Commission;

             (c) Banks, credit unions, and savings and loan associations regulated
             by federal agencies; or

             (d) Any person or activity regulated under the laws administered by
             the former Department of Insurance which are now administered by
             the Department of Financial Services.

(Emphasis added.)

      Section 501.212(4) states that “[a]ny person or activity” regulated under laws

administered by certain entities is not covered by FDUTPA. (Emphasis added.)

Generally, “the use of a disjunctive in a statute indicates alternatives and requires

that those alternatives be treated separately.” Brown v. Budget Rent-A-Car Sys.,

Inc., 119 F.3d 922, 924 (11th Cir. 1997) (quoting Quindlen v. Prudential Ins. Co. of

Am., 482 F.2d 876, 878 (5th Cir. 1973)). The disjunctive “or” in section 501.212(4)

indicates that there are two separate and distinct exclusions from liability under

FDUTPA—either “persons” regulated under laws administered by certain

administrative agencies, or “activities” regulated under the same.

      AmCap argues that it is exempt from FDUTPA because it is an insurance

company regulated by the administrative agencies listed in sections 501.211(4)(a)


                                           4
Case 2:20-cv-00416-JLB-NPM Document 30 Filed 02/02/21 Page 5 of 10 PageID 407




and (4)(d). CMR responds that the applicability of section 501.211(4) depends on

two questions. As CMR explains:

      The first question is whether [AmCap] is an insurance company that is
      regulated by [the Department of Financial Services]. Generally, the
      answer is yes. Then, the Court must resolve questions about the
      applicability of the FDUTPA exemption by looking to the activity
      which is the subject of the lawsuit, and whether the activity is subject
      to the regulatory authority of the agency.

(Doc. 14 at 4) (emphasis added). In other words, CMR concedes that AmCap is a

“person” that is “regulated under the laws administered by . . . the Department of

Financial Services.” § 501.211(4)(d). But, in CMR’s view, this is not enough;

AmCap must also be engaged in an “activity” covered by section 501.211(4).

      The Court disagrees with CMR’s reading because it is not consistent with the

text of the statute. “When statutory text is unambiguous, this Court must apply

that language as written.” Stansell v. Revolutionary Armed Forces of Colom., 704

F.3d 910, 915 (11th Cir. 2013) (citing Albernaz v. United States, 450 U.S. 333, 336

(1981)). “Indeed, a statute's plain language controls unless it is inescapably

ambiguous.” Id. (internal quotations and citation omitted).

      The unambiguous text of section 501.212(4) covers both “person[s]” or

“activit[ies]” regulated under laws administered by certain administrative agencies.

The exemptions enumerated in the statute apply to any “person or activity,” not any

person and activity. CMR concedes that AmCap—an insurance company—is a

“person” regulated by “the former Department of Insurance which are now

administered by the Department of Financial Services.” § 501.212(4)(d). This




                                          5
Case 2:20-cv-00416-JLB-NPM Document 30 Filed 02/02/21 Page 6 of 10 PageID 408




concession necessarily means that AmCap is not subject to FDUTPA, and therefore

Count IX of CMR’s complaint must be dismissed.

      The Court’s reading of the statute is also supported by how other exceptions

listed in section 501.212(4) are treated. For example, in Regions Bank v. Legal

Outsource PA, this Court noted that there was “some ambiguity in regard to

whether being regulated by a federal agency is sufficient in and of itself to be

exempt under [section] 501.212(4)(c) or if, in addition to being federally regulated,

the activity at issue must be subject to the federal regulatory authority.” 2:14-cv-

476-FtM-29MRM, 2015 WL 7777516, at *5 (M.D. Fla. Dec. 3, 2015). But after

analyzing the relevant case law, the Court concluded that “[t]he majority of Florida

courts take the former position.” Id.

      The Sixth Circuit recently agreed with the Court’s view in an unpublished

opinion that applied Florida law. See Nino v. Flagstar Bank, FSB, 766 F. App'x

199, 202 (6th Cir. 2019) (“‘By its express terms,’ the FDUTPA does not apply to

federally regulated banks, regardless of the activity at issue.” (quoting Wilson v.

EverBank, N.A., 77 F. Supp. 3d 1202, 1221 (S.D. Fla. 2015))). The Court sees no

textual or logical reason why sections 501.212(4)(a) or (4)(d) would not work the

same way.

      CMR insists that its two-step approach is supported by a bevy of federal

decisions applying Florida law. (Doc. 14 at 4.) These decisions all rely on a single

opinion by the Florida First District Court of Appeal: W.S. Badcock Corp. v. Myers,




                                           6
Case 2:20-cv-00416-JLB-NPM Document 30 Filed 02/02/21 Page 7 of 10 PageID 409




696 So. 2d 776 (Fla. 1st DCA 1996). After reviewing Myers, however, it is wholly

distinguishable from the facts here.

      In Myers, two plaintiffs brought a class action under FDUTPA against the

W.S. Badcock Corporation (“Badcock”), a well-known furniture retailer. Id. at 777–

78. The crux of plaintiffs’ claims was that Badcock charged them a seven-dollar

“non-filing fee” in connection with purchases of furniture that were financed by

Badcock itself. Id. at 780. Badcock represented that the fee would help it purchase

“non-filing insurance” to protect it from losses resulting from failure to file a

financing statement (and thereby perfect its security interest in the financed

furniture). Id. at 781. But Badcock never needed a financing statement—and

therefore never needed insurance—because its purchase money security interest

was automatically perfected. Id. And ninety percent of the “premiums” that

Badcock paid to its insurer under its policy were remitted back to Badcock as

“losses.” Id. The plaintiffs claimed that Badcock’s seven-dollar fee was a deceptive

and unfair trade practice under FDUTPA. Id. at 780. In turn, Badcock argued that

it was subject to the exemption in section 501.212(4)(d) because “the conduct at

issue involves insurance,” and FDUTPA “does not apply to activity regulated by the

Department of Insurance.” Id. at 779 (emphasis added).

      Under this framing of the issue, the First District stated, “To resolve the

question, we must determine whether the service provided to Badcock by [its

insurance company] constituted insurance, subject to the regulatory authority of the

Department of Insurance.” Id. at 782. Ultimately, after analyzing several factors




                                            7
Case 2:20-cv-00416-JLB-NPM Document 30 Filed 02/02/21 Page 8 of 10 PageID 410




enumerated in Florida case law, the First DCA concluded that the activity at issue

was not “insurance,” and therefore Badcock was not covered by the exemption in

section 501.212(4)(d). But the Myers court never addressed whether Badcock was a

“person” subject to the statutory exemption—likely because it was unnecessary or

Badcock never argued it. Indeed, it seems rather obvious that Badcock could not

also qualify as a “person” subject to the exemption because Badcock is a furniture

retailer, not an insurance company.

      Later, in another case that also did not involve an insurance company as a

defendant, the Eleventh Circuit cited Myers for the following proposition:

      The express language of Fla. Stat. § 501.212(4)(a) creates a specific
      exemption from suit under FDUPTA for “[a]ny person or activity
      regulated under laws administered by ... [t]he Office of Insurance
      Regulation of the Financial Services Commission.” Florida courts
      resolve questions about the applicability of this provision by looking to
      the activity which is the subject of the lawsuit, and whether that
      activity is subject to the regulatory authority of the Office of Insurance
      Regulation.

State Farm Mut. Auto. Ins. Co. v. Physicians Inj. Care Ctr., Inc., 427 F. App'x 714,

723 (11th Cir. 2011) (citing Myers, 696 So.2d at 782–83), rev'd in part sub nom.

State Farm Mut. Auto. Ins. Co. v. Williams, 824 F.3d 1311 (11th Cir. 2014). But

this unpublished Eleventh Circuit case (which was later partially reversed on other

grounds), did not involve a “person” that could have potentially been covered by the

exception—the defendant was an auto accident clinic that allegedly billed an

insurance company for sham treatments. Id. at 717. Thus, the applicability of the

exception again turned on the “activity,” not the “person.”




                                          8
Case 2:20-cv-00416-JLB-NPM Document 30 Filed 02/02/21 Page 9 of 10 PageID 411




      In this case, it is undisputed that AmCap is an insurance company that is

regulated by the Department of Financial Services. (Doc. 14 at 4.) Therefore,

AmCap is a “person” covered by section 501.212(4)(d). And while CMR claims that

there are factual issues to be resolved about the nature of AmCap’s activity, it has

already given away the game by conceding that AmCap is covered by section

501.212(4)(d)’s exemption. Under the plain and unambiguous language of the

statute, Nino, and Regions Bank, no further analysis is necessary.

      In sum, for this Court to interpret section 501.214 as CMR wishes, it would

have to rewrite section 501.212(4) by striking the “persons or” from the phrase

“persons or activity.” That way, the statute would only apply to “activity” regulated

by the enumerated agencies. The Court declines CMR’s invitation. Rewriting

statutes is the Florida Legislature’s job, not this Court’s.

II.   The Requests for Attorneys’ Fees in Counts I through VIII are
      Stricken Without Prejudice for CMR to Amend.

      AmCap also moves to strike CMR’s requests for attorneys’ fees in Counts I

through VIII of the complaint because there is no basis to justify attorneys’ fees for

common-law claims of tortious interference. (Doc. 9 at 12.) Because CMR requests

leave to amend the complaint and address this issue, the Court grants AmCap’s

motion to strike without prejudice. (Doc. 14 at 19.)

      For the above reasons, it is ORDERED:

      1.     AmCap’s motion to dismiss Count IX of the complaint and motion to

             strike (Doc. 9) is GRANTED.

      2.     Count IX of the complaint is thus DISMISSED WITH PREJUDICE.



                                            9
Case 2:20-cv-00416-JLB-NPM Document 30 Filed 02/02/21 Page 10 of 10 PageID 412




      3.    CMR’s requests for attorneys’ fees under Counts I–VIII are

            STRICKEN without prejudice for CMR to amend no later than

            February 16, 2021.

      ORDERED in Fort Myers, on February 2, 2021.




                                       10
